NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LAWRENCE R. MCCANN, CECIL MCCANN, JAMES
H. EPPS AND ARBELIA EPPS,
Plaintiffs-Appellants,

V

UNITED STATES,
Defendant-Appellee.

2012-5122

Appeal from the United States Court of Federa1
Claims in consolidated case nos. O6-CV-216 and O6-CV-
615, Judge Char1es F. LettoW.

ON MOTION

ORDER

Upon consideration of the appe11ants’ motion for an
extension of time, until September 14, 2012, to file their
response to the United States’ motion for summary affir-
mance,

LAWRENCE MCCANN V. US 2

IT Is GRDERED THAT:

The motion is granted

FoR THE CoURT

SEP 0 5 2012

/Si/ Jan H@rbaly
Date J an Horbaly

C1erk

ccc Thomas E. Redding, Esq.

Melissa Briggs, Esq.
s25
F LED
"f~#.e‘¢'zs§:,a'azexar°“
SEP 06 2012

JAN HORBAlY
C|.E?K